1'   Case: 4:19-cr-00306-HEA-DDN Doc. #: 2 Filed: 04/18/19 Page: 1 of 3 PageID #: 6
                                                                                       FlLED
                                                                                      ~PR 1 S 20\9
                                                                                    u. s.~~sciFs~J,g~g~1o
                                                                                   e,SiE S1. LOUIS
                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

      UNITED STATES OF AMERICA,                     )
                                                    )
                      Plaintiff,                    )
                                                    )~~~~~~~~~~~
      v.                                            ),

                                                    ~ 4:19CR106 HP.A/DDN
      DANIEL W. RUSSELL,                            )
                                                    )
                      Defendant.                    )

                                              INDICTMENT

                                                 COUNTl

     The Grand Jury charges:

            From on or about September 1, 2018, through March 4, 2019, within the Eastern District

     of Missouri, the defendant,

                                           DANIEL RUSSELL,

     in a matter affecting interstate commerce, knowingly transferred, possessed, and used, without
                                                                   -       -
     lawful authority, the means of identification of another, that being the Maries County Bank debit

     card ofM.G., account number ending in -662, with the intent to commit, and in connection to the

     felony crimes of theft of government funds, Title 18, United States Code, Section 641, and

     Stealing, RSMo Section 570.030.

           · In violation of Title 18, United States Code, Section 1028(a)(7).




                                                         1
 Case: 4:19-cr-00306-HEA-DDN Doc. #: 2 Filed: 04/18/19 Page: 2 of 3 PageID #: 7




                                              COUNT2

 The Grand Jury further charges that:

         From on or about September 1, 2018, through March 4, 2019, in the Eastern District of

 Missouri, the defendant,

                                        DANIEL RUSSELL,

. did knowingly possess, transfer, and use, without lawful authority, a means of identification of

 another person, to wit, the Maries County Bank debit card ofM.G., account number ending in -

 662, during and in relation to the commission of the felony offenses of: theft of government

 funds, Title 18, United States Code, Section 641; and stealing, RSMo Section 570.030.

         In violation of Title 18, United States Code, Section 1028A.



                                             COUNT3

 The Grand Jury further charges that:

        From on or about February 1, 2019, through March 4, 2019, within the Eastern District of

 Missouri, the defendant,

                                        DANIEL RUSSELL,

 did embezzle, steal, purloin, and knowingly convert to his use, and the use of others, money of

 the United States or of any department or agency thereof, or any property made or being made

 under contract for the United States or any department or agency thereof, to wit: $1,850.00 in

 Title II Social Security Administration disability benefits, creating a total loss to the government

 in excess of $1,000.00.

                                                  2
Case: 4:19-cr-00306-HEA-DDN Doc. #: 2 Filed: 04/18/19 Page: 3 of 3 PageID #: 8




     In violation of Title 18, United States Code, Section 641.



                                                    A TRUE BILL.



                                                    FOREPERSON



JEFFREY B. JENSEN,
United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney




                                                3
